          Case 7:20-cv-08208-PMH Document 51 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICIA WILLIAMS,
                           Plaintiff,                         ORDER
                    -against-
                                                              20-CV-08208 (PMH)
SPECIALIZED LOAN SERVICING, LLC, et
al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       On May 26, 2021, the Court issued an Order dismissing pro se Plaintiff’s claims without

prejudice. (Doc. 35, “Order”). The Court explained that “Plaintiff may, to the extent she has viable

federal question claims for relief, file an Amended Complaint within 30 days from the date of th[e]

Order to address only those specific pleading deficiencies and for no other purpose.” (Id. at 5).

Further, the Court advised that “failure to file an Amended Complaint within 30 days will result

in dismissal of this action with prejudice.” (Id.).

       On June 14, 2021, the Court granted Plaintiff an extension of time, giving her until July

26, 2021 to file her Amended Complaint. (Doc. 44). The Court reminded Plaintiff that “a failure

to file an Amended Complaint by July 26, 2021 will result in dismissal of this action with

prejudice.” (Id.). On July 26, 2021, 1 however, Plaintiff filed a notice of voluntary dismissal, in

which she “apologize[d] to all parties and the Court” because she “thought the Federal Courts was

the place to bring this action.” (Doc. 48). Plaintiff has not filed an Amended Complaint, and based

on her notice of voluntary dismissal, it does not appear that she intends to do so.



1
  Two copies of the same stipulation of dismissal between Plaintiff and Defendants Specialized Loan
Servicing, LLC, The Bank of New York Mellon, John Beggins, and Stuart Irving were also docketed on
July 26, 2021. (Docs. 49-50).
          Case 7:20-cv-08208-PMH Document 51 Filed 07/27/21 Page 2 of 2




         Accordingly, this case is dismissed with prejudice. The Clerk of the Court is respectfully

directed to terminate this action, and to mail a copy of this Order to Plaintiff.


                                                   SO ORDERED:

Dated:     White Plains, New York
           July 27, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge




                                                  2
